107 F.3d 923
323 U.S.App.D.C. 290
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.TEXACO REFINING AND MARKETING, INC., Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 95-1579.
United States Court of Appeals, District of Columbia Circuit.
Oct. 16, 1996.

On Petition for Review of Order of the Federal Energy Regulatory Commission.
FERC
REVIEW DENIED
Before WILLIAMS, RUTH BADER GINSBURG, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition for review was considered on the record from the Federal Energy Regulatory Commission and on the briefs and argument of counsel.  The court is satisfied that appropriate disposition of the case does not call for further opinion.  See D.C.Cir.Rule 36(b).


2
In the absence of a challenge to the criteria by which the Commission determines whether a particular service is within its jurisdiction, we find no error in the Commission's Order on Rehearing of September 21, 1995.  Accordingly, it is ORDERED and ADJUDGED that the petition for review be DENIED.


3
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a)(2).  This instruction to the Clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.